Contrary to the County Court’s determination, substantial justice did not dictate the denial of the defendant’s motion for resentencing pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23). The defendant has an exemplary prison record, with no disciplinary history in the approximately eight years that he spent incarcerated prior to the hearing on his motion for resentencing. The defendant also earned a GED certificate and successfully completed a vocational training program and numerous bible study classes while incarcerated, while receiving excellent progress reports in these programs. In light of the presumption in favor of resentencing, the defendant’s rehabilitative efforts and exemplary prison record, and other factors, including the defendant’s advanced age and supportive family, outweighed the considerations upon which the County Court relied in denying the defendant’s motion (see People v Hallman, 84 AD3d 1266 [2011]; People v Beasley, 47 AD3d 639, 641 [2008]).
Accordingly, the defendant’s motion is granted and the matter is remitted to the County Court, Suffolk County, for further proceedings in accordance with the applicable resentencing procedure (see L 2004, ch 738, § 23). Skelos, J.E, Balkin, Leventhal and Lott, JJ., concur.